Citation Nr: 9911493	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-37 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1992, for a grant of service connection and an award of 
a 100 percent disability rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, and from June 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for PTSD and assigned a 50 percent 
disability rating effective from February 5, 1992.  In 
September 1998 the RO, inter alia, granted an increased 
rating to 100 percent effective from February 5, 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In March 1990 the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of the 
determination later that same month and did not appeal.

3.  In September 1990, the veteran requested to reopen his 
claim of service connection for PTSD.  

4.  On October 1, 1990, the RO notified the veteran that 
entitlement to service connection for PTSD had been denied 
and that additional information was required in support of 
the claim.  It was noted that unless the requested evidence 
was received within one year of the date of the letter 
benefits could be paid only from the date the evidence was 
received for an entitlement subsequently established. 

5.  On February 5, 1992, the RO received evidence related to 
the veteran's claim for entitlement to service for PTSD which 
led to the establishment of service connection.
6.  There is no document of record which may be considered an 
earlier filed request to reopen the claim for entitlement to 
service connection for PTSD.


CONCLUSION OF LAW

An effective date earlier than February 5, 1992, for the 
award of a 100 percent rating for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.158, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in December 1989 the veteran 
submitted a claim for VA benefits, including entitlement to 
service connection for PTSD.  On January 5, 1990, the RO 
requested the veteran send additional, specific information 
in support of his claim for service connection for PTSD.  It 
was noted that unless requested the evidence was received 
within one year of the date of the letter benefits could be 
paid only from the date the evidence was received for an 
entitlement subsequently established.

VA correspondence dated in January 1990 notified the veteran 
of scheduled examinations required in conjunction with his 
claim.  The correspondence was sent to the veteran's last 
address of record.  A February 1990 VA report noted the 
appointment letter had been returned.  

On February 12, 1990, the RO received records from the VA 
medical facility in Sepulveda, California.  

On March 5, 1990, the RO, inter alia, denied entitlement to 
service connection for PTSD.  It was noted that the veteran 
failed to report for a scheduled VA examination and did not 
respond to a request for additional information.  The RO 
found entitlement to service connection for PTSD was not 
warranted because the available evidence did not support the 
diagnosis of record.  The veteran and his service 
representative were notified by correspondence dated March 
27, 1990.

On September 14, 1990, the RO received correspondence from 
the veteran in which he expressed his desire to reopen his 
claim for entitlement to service connection for PTSD.  The 
veteran also provided a new address of record.

On October 1, 1990, the RO sent the veteran and his service 
representative a copy of the correspondence dated March 27, 
1990, which notified them that entitlement to service 
connection for PTSD had been denied and that additional 
information was required in support of the claim.  It was 
noted that unless the requested evidence was received within 
one year of the date of the letter, benefits could be paid 
only from the date the evidence was received, if entitlement 
was subsequently established. 

On February 5, 1992, the RO received evidence related to the 
veteran's claim for entitlement to service for PTSD, 
including specific information concerning stressful events 
during active service.  Subsequent development led to the 
establishment of service connection.

In his notice of disagreement received in January 1996, the 
veteran stated that he believed an effective date from 
September 1990 was warranted.  In his September 1996 
substantive appeal the veteran argued, in essence, that his 
previous service representative had been negligent in not 
properly handling his appeal and requested an earlier 
effective date based upon the benefit of the doubt.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The record reflects that in March 1990 the RO denied 
entitlement to service connection for PTSD.  The veteran and 
his service representative were notified of the decision and 
appellate rights by correspondence dated March 27, 1990.  On 
October 1, 1990, the RO sent the veteran, at his new address 
of record, and his service representative a copy of the March 
27, 1990, correspondence.  No additional documents were added 
to the record within one year of the October 1990 notice.  
Therefore, the Board finds the veteran did not appeal and the 
March 1990 rating decision is final.  38 U.S.C.A. § 4005 
(West 1988); 38 C.F.R. § 19.192 (1989) (currently 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 
(1998)).

The Board notes that an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  The NOD must 
be filed within one year from the date of mailing of notice 
of the result of initial review or determination.  Such 
notice, and appeals, must be in writing and be filed with the 
agency of original jurisdiction which entered the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201 (1998).  

Notice for VA purposes means written notice sent to a 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the law presumes the regularity 
of the administrative process "in the absence of clear 
evidence to the contrary."  See YT v. Brown, 9 Vet. App. 
195, 199 (1996).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (1998).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to compensatio benefits be 
finally established based on such evidence, the effective 
date shall commence not earlier than the date of filing the 
new claim.  38 C.F.R. § 3.158 (1998).  

Generally, the effective date of an evaluation and award of 
compensation for a claim received after a final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  

Based upon the evidence of record, the Board finds that an 
effective date earlier than February 5, 1992, for a 100 
percent rating for PTSD, is not warranted.  The record 
reflects the veteran did not appeal the March 1990 rating 
action and it is final.  The veteran attempted to reopen his 
claim in September 1990, but the VA's request for additional 
information sent to his address of record was not answered.  
The veteran did not respond to the request to submit 
additional evidence or express an intent to appeal within one 
year of the October 1990 request.  Therefore, his September 
1990 claim must be considered abandoned and the effective 
date for the award of compensation can be no earlier than the 
date of receipt of the new claim.  See 38 C.F.R. § 3.158.  In 
addition, the Board notes the veteran did not allege specific 
error and the record does not reflect that the March 1990 
rating decision involved CUE.

Although the veteran contends, in essence, that he has been 
totally disabled because of PTSD since before 1992, the Board 
finds there is no basis in law or fact whereby the veteran 
may be granted an effective earlier than February 5, 1992.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.  As there 
is no evidence that the veteran filed a request to reopen the 
previously disallowed claim prior to that date, the Board 
must conclude that an earlier effective date is not 
warranted.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against the 
claim for an earlier effective date.


ORDER

Entitlement to an effective date earlier than February 5, 
1992, for an award of a 100 percent disability rating for 
PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

